MEMORANDUM ***
Appellant J.B.K.B. Co., Inc. (“JBKB”) appeals the district court’s summary judgment in favor of Texaco Refining and Marketing, Inc. (“Texaco”). JBKB sued Texaco, challenging Texaco’s nonrenewal of a franchise agreement authorizing JBKB to operate a Texaco service station in Newport Beach, California. For the reasons set forth in the district court order, including its proper evidentiary determinations, analysis under the Petroleum Marketing Practices Act, 15 U.S.C. §§ 2801 et seq. (1994), and application of California law governing contract interpretation, we AFFIRM.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. We note that the district court in its order inadvertently referred to the holding company for certain of Texaco’s and Shell Oil Company’s marketing and refining operations as "Quilon.” See J.B.K.B. Co. v. Texaco Refining and Marketing, Inc., No. CV 98-6159-CBM, at 2 n. 1, 4 n. 3 (C.D.Cal. Dec. 28, 1999) (order granting defendant summary judgment). The correct name for the holding company should be "Equilon.”